HEDRICK, Judge.
By its three assignments of error, the appellant contends the superior court erred in affirming the findings of fact and order of the Banking Commission and in finding and concluding that the decision of the Banking Commission, approving the two applications of Branch Banking and Trust Company to *234establish two branches in Lexington, North Carolina, is supported by competent, material and substantial evidence upon the entire record, and by not finding and concluding that the decision of the Commission was arbitrary and capricious.
G.S. 53-62, in pertinent part, provides:
“Such approval shall not be given until he shall find (i) that the establishment of such branch or teller’s window will meet the needs and promote the convenience of the community to be served by the bank, and (ii) that the probable volume of business and reasonable public demand in such community are sufficient to assure and maintain the solvency of said branch or teller’s window and of the existing bank or banks in said community.”
In a proceeding such as this, the administrative agency is the finder of fact, and its findings and conclusions will not be disturbed if supported by competent evidence, even though there may be evidence which would support contrary findings and conclusions. Campbell v. Board of Alcoholic Control, 263 N.C. 224, 139 S.E. 2d 197 (1964) ; State of North Carolina On Relation of the Banking Commission, and First-Citizens Bank & Trust Company v. Bank of Rocky Mount, 12 N.C. App. 112, 182 S.E. 2d 625 (1971).
 The Commission’s findings and conclusions are supported by competent evidence in the record. The fact that the Commission consolidated the two applications for hearing, and made findings and conclusions applicable to both branches, does not of itself invalidate the order approving the applications.
In our opinion, the Commission’s experience, technical competence, and specialized knowledge enabled it to analyze and evaluate all the evidence in arriving at its findings and conclusions.
We hold that the action of the Commission is not arbitrary and capricious, for the findings and conclusions are supported by competent evidence.
The order appealed from is
Affirmed.
*235Judge Morris concurs in the result.
Judge Brock dissents.